Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that the limitation of “means of adhesion” in claim 8 is being interpreted as a means plus function limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The symbol “Ж” in the claim is unclear. For examination purposes, the limitation is being interpreted as a star shape, however, the applicant should amend the claim to clarify what is being claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inamdar (2018/0036026).
Inamdar teaches a transmission connection structure comprising a transmission shaft 110 having a first sleeve 202 or 204 (can read on either embodiment of figs. 2a-2b) having a first connection section (see figs. 2a-2b, such that the shape of the outer surface of the sleeve 202 is the connection section, pars. 35, 37 or the inner recess of sleeve 204 is the connection section), the transmission shaft, the first sleeve and the first connection section together forming an integral structure (see figs. 2a-2b, further par. 36 such that the parts are permanently coupled, fig. 4a showing a sleeve structure, par. 40) and a motor having a rotary shaft 208, a second sleeve 204 or 202 (either embodiment of fugs 2a-2b can read on the claims as discussed above) being disposed on the rotary shaft 208 (see figs. 2a-2b), the second sleeve having a second connection section (see detailed explanation above, such as the outer surface or the recess being the connection section), the first and second connection sections having corresponding cross sectional shapes matches to be corresponding connected to each other (see figs. 2a-2b). With respect to the limitation of the transmission connecting being for an electrical toothbrush, it is noted that the limitation is in the preamble of the claim and the body of the claim does not require the specifics of the preamble and the body of the claim describes a complete invention, thus the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Inamdar further teaches with respect to claim 2, wherein the first connection section is recessed on the first sleeve, while the second connection section protrudes form the second sleeve (see fig. 2B).
Inamdar further teaches with respect to claim 3, wherein the first connection section protrudes form the first sleeve, while the second connection section is recesses on the second sleeve (see fig. 2a). 
Inamdar further teaches with respect to claim 8, wherein the first connection section and the second connection section are selectively securely connected with each other by engagement (see figs. 2a-2b, par. 37).
Inamdar further teaches with respect to claim 9, wherein the rotary shaft, the second sleeve and the second connection together forming an integral structure (se figs. 2a-2b, further par. 36 such that the parts are permanently coupled).
Inamdar teaches with respect to claim 10, a transmission connection structure comprising a transmission shaft 110 having a first sleeve 202 or 204 at one end (can read on either embodiment of figs. 2a-2b), the sleeve having a first connection section (see figs. 2a-2b, such that the shape of the outer surface of the sleeve 202 is the connection section, pars. 35, 37 or the inner recess of sleeve 204 is the connection section), a motor having a rotary shaft 208, a second sleeve 204 or 202 (either embodiment of fugs 2a-2b can read on the claims as discussed above) being disposed on the rotary shaft 208 (see figs. 2a-2b), the second sleeve having a second connection section (see detailed explanation above, such as the outer surface or the recess being the connection section), the rotary shaft 208, the second sleeve 204 or 202 and the second connection section together forming an integral structure (see figs. 2a-2b, further par. 36, fig. 4a showing a sleeve structure, par. 40), the first and second connection sections having corresponding cross sectional shapes matches to be corresponding connected to each other (see figs. 2a-2b). With respect to the limitation of the transmission connecting being for an electrical toothbrush, it is noted that the limitation is in the preamble of the claim and the body of the claim does not require the specifics of the preamble and the body of the claim describes a complete invention, thus the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (2018/0242193) in view of Inamdar (2018/0036026).
 Harrison teaches with respect to claim 1, an electrical toothbrush transmission connection structure comprising a transmission shaft 102 having a first sleeve 106 at one end (see figs. 5a-6, annotated figure), the first sleeve and the first connection section together forming an integral structure (see fig. 6, annaoted figure bellow), the first sleeve having a first connection section (see annaoted figure, par. 35), and a motor 36 having a rotary shaft 38, a second sleeve 40 being disposed on the rotary shaft, the second sleeve having a second connection section (see annotated figure), the first and second connection sections having corresponding cross sectional shapes matches to be  correspondingly connected with each other (see fig. 6, pars. 25, 35). Harrison teaches the invention as substantially claimed and discussed above including  the transmission shaft, the first sleeve, and the first connection section being connected together so that the first sleeve delivers a transmission force form the motor to the shaft (par. 35), but does not specifically teach them forming an integral structure.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Inamdar teaches a transmission connection structure comprising a transmission shaft 110 having a first sleeve 202 or 204 (can read on either embodiment of figs. 2a-2b) having a first connection section (see figs. 2a-2b, such that the shape of the outer surface of the sleeve 202 is the connection section, pars. 35, 37 or the inner recess of sleeve 204 is the connection section), the transmission shaft, the first sleeve and the first connection section together forming an integral structure (see figs. 2a-2b, further par. 36 such that the parts are permanently coupled, fig. 4a showing a sleeve structure, par. 40). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the transmission shaft of Harrison with the teachings of Inamdar for the transmission shaft to be integral with the first sleeve and first connection surface in order to provide a secure connection between the parts to ensure proper transmission between them.  It is further noted that Inamdar teaches the parts can be separate and assembly using other elements such as a set screw, therefore, Inamdar teaches the parts being separable or integral are known design choices well known in the art by one of ordinary skill in the art.  
With respect to claim 2 Harrison teaches the first connection section is recessed on the first sleeve, while the second connection section protrudes from the second sleeve (see figs. 5a-6, annaoted figure above).
With respect to claim 3, Harrison teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first connection section protrudes form the first sleeve while the second connection section is recessed on the second sleeve.
Inamdar teaches the first connection section protrudes form the first sleeve 202 while the second connection section is recessed on the second sleeve 204 (see fig. 2a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to reverse the connection surfaces, i.e. the male and female connection marts, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art ( see MPEP 2144.04, VI, A). Further it is noted that Inamdar teaches both arrangements of the male and female connection parts as discussed above, therefore, Inamdar further teaches the reversal of the parts would have been obvious to one having ordinary skill in the art before the effective filling date of the invention. 
With respect to claim 4, Harrison further teaches the first connection section has a slot shaped (see figs. 5a-6, 8, annotated figure above)
With respect to claim 5, Harrison further teaches wherein the second connection section has a star shaped or gear shaped cross section (see fig. 6).
With respect to claim 8, Harrison further teaches wherein the first connection section and the second connection section are selectively securely connected with each other by engagement (see figs. 5a-6, par. 35).
With respect to claim 9, Harrison teaches the invention as substantially claimed and discussed above including the second sleeve and second connection section being integral (see fig. 6), including the second sleeve directly engaging with the rotary shaft to provide rotation of the second sleeve by the rotary shaft, however, does not specifically teach the rotary shaft is integral with the second sleeve and second connection section.
Inamdar further teaches with respect to claim 9, wherein the rotary shaft, the second sleeve and the second connection together forming an integral structure (se figs. 2a-2b, further par. 36 such that the parts are permanently coupled). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the rotary shaft of Harrison with the teachings of Inamdar for the rotary shaft to be integral with the second sleeve and second connection surface in order to provide a secure connection between the parts to ensure proper transmission between them.  It is further noted that Inamdar teaches the parts can be separate and assembly using other elements such as a set screw, therefore, Inamdar teaches the parts being separable or integral are known design choices well known in the art by one of ordinary skill in the art.  
Harrison teaches with respect to claim 10, an electrical toothbrush transmission connection structure comprising a transmission shaft 102 having a first sleeve 106 at one end (see figs. 5a-6, annotated figure), , the first sleeve having a first connection section (see annaoted figure, par. 35), and a motor 36 having a rotary shaft 38, a second sleeve 40 being disposed on the rotary shaft, the second sleeve having a second connection section (see annotated figure), the second sleeve and the second connection section being integral (see fig. 6),the first and second connection sections having corresponding cross sectional shapes matches to be  correspondingly connected with each other (see fig. 6, pars. 25, 35). Harrison teaches the invention as substantially claimed and discussed above including the rotary shaft, the second sleeve, and the second connection section being connected together so that the second sleeve delivers a transmission force from the motor to the shaft (par. 35), but does not specifically teach them forming an integral structure.
Inamdar teaches with respect to claim 10, a transmission connection structure comprising a motor having a rotary shaft 208, a second sleeve 204 or 202 (either embodiment of fugs 2a-2b can read on the claims as discussed above) being disposed on the rotary shaft 208 (see figs. 2a-2b), the second sleeve having a second connection section (see detailed explanation above, such as the outer surface or the recess being the connection section), the rotary shaft 208, the second sleeve 204 or 202 and the second connection section together forming an integral structure (see figs. 2a-2b, further par. 36, fig. 4a showing a sleeve structure, par. 40), the first and second connection sections having corresponding cross sectional shapes matches to be corresponding connected to each other (see figs. 2a-2b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the rotary shaft of Harrison with the teachings of Inamdar for the rotary shaft to be integral with the second sleeve and second connection surface in order to provide a secure connection between the parts to ensure proper transmission between them.  It is further noted that Inamdar teaches the parts can be separate and assembly using other elements such as a set screw, therefore, Inamdar teaches the parts being separable or integral are known design choices well known in the art by one of ordinary skill in the art.  
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (2018/0242193) in view of Inamdar (2018/0036026) as applied to claim 1 above, and further in view of Lee (2011/0289702).
Harrison/Inamdar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first and the second section has a polygonal cross section.
Lee teaches an electrical toothbrush transmission connection structure wherein a first connection section 151 and a second connection section 161 has a polygonal cross section (figs. 3 and 6a). It would have been obvious to one having ordinary skill to modify the shape of the first and second connection structure taught by Harrison/Inamdar with the polygonal shape taught by Lee since it has been held that such a modification would have involve a mere change in the shape of a component. A change in shape is generally recognized as being within the level or ordinary skill in the art (see MPEP 2144.04 IV, B). It is noted that Lee further teaches the shape can be a cross (as illustrated) or a star (par. 29). It is noted that the applicant teaches a variety of shapes and does not teach an advantage to one shape over another. It is noted that the shapes taught by Harrison and Lee both allow for the connection sections to be connected and deliver a rotational transmission from one sleeve to the other sleeve, therefore, the selection of the specific shape is held to be a matter of obvious design choice.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/25/2022